--------------------------------------------------------------------------------

Exhibit 10.1

 
 
$300,000,000
 
Southern Natural Gas Company
Southern Natural Issuing Corporation
 
4.40% Notes due 2021
 
PURCHASE AGREEMENT
 
June 2, 2011
 
RBS Securities Inc.
J.P. Morgan Securities LLC




As Representatives of the several Initial Purchasers,


c/o        RBS Securities Inc.
600 Washington Boulevard
Stamford, Connecticut  06910


Ladies and Gentlemen:
 
1. Introductory.  Southern Natural Gas Company, a Delaware general partnership
(the “Partnership”), and Southern Natural Issuing Corporation, a Delaware
corporation (“SNG Issuing,” and together with the Partnership, the “Issuers”),
propose to issue and sell to the several initial purchasers named in Schedule A
hereto (the “Initial Purchasers”) for whom RBS Securities Inc. and J.P. Morgan
Securities LLC are acting as representatives (the “Representatives”), subject to
the terms and conditions stated herein, U.S. $300,000,000 aggregate principal
amount of their 4.40% Notes due 2021 (the “Offered Securities”) to be issued
under an indenture, dated as of June 1, 1987 (the “Base Indenture”), as
supplemented and amended by (i) the First Supplemental Indenture thereto dated
as of September 30, 1997 (the “First Supplemental Indenture”), (ii) the Second
Supplemental Indenture thereto dated as of February 13, 2001 (the “Second
Supplemental Indenture”), (iii) the Third Supplemental Indenture thereto dated
as of March 26, 2007 (the “Third Supplemental Indenture”), (iv) the Fourth
Supplemental Indenture thereto dated as of May 4, 2007 (the “Fourth Supplemental
Indenture”), (v) the Fifth Supplemental Indenture thereto dated as of October
15, 2007 (the “Fifth Supplemental Indenture”), (vi) the Sixth Supplemental
Indenture thereto dated as of November 1, 2007 (the “Sixth Supplemental
Indenture”) and (vii) the Seventh Supplemental Indenture thereto dated as of the
Closing Date (as defined herein) (the “Seventh Supplemental Indenture”) between
the Issuers, Wilmington Trust Company (as successor in interest to JPMorgan
Chase Bank, National Association, which was successor by merger to Manufacturers
Hanover Trust Company), as indenture trustee (the “Trustee”), and The Bank of
New York Mellon (as successor to The Bank of New York Trust Company, N.A., as
trustee under the Base Indenture with respect to the series of securities
designated 5.90% Notes due 2017 issued under the Third Supplemental
Indenture).  The Base Indenture, as supplemented and amended by the First
through Seventh Supplemental Indentures, is referred to herein as the
“Indenture.”  The sale of the Offered Securities to the Initial Purchasers will
be made without registration of the Offered Securities under the Securities Act
in reliance upon exemptions from the registration requirements of the Securities
Act.
 
The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement, dated as of the Closing Date, between the Issuers
and the Initial Purchasers (the “Registration Rights Agreement”), pursuant to
which the Issuers will agree to file an exchange offer registration statement,
or, under certain circumstances, a shelf registration statement with the
Securities and Exchange Commission (the “Commission”) registering the resale of
the Offered Securities under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
EPPP SNG GP Holdings, L.L.C., a Delaware limited liability company (“EPPP SNG”),
owns an 85% general partnership interest in the Partnership, and El Paso SNG
Holding Company, L.L.C., a Delaware limited liability company (“El Paso SNG”),
owns a 15% general partnership interest in the Partnership.
 
The Partnership, SNG Issuing, EPPP SNG and El Paso SNG are collectively referred
to herein as the “Partnership Parties.”  SNG Funding Company, L.L.C., a Delaware
limited liability company (“SNG Funding”), and SNG Issuing are collectively
referred to herein to as the “Subsidiaries.”  Bear Creek Storage Company,
L.L.C., a Louisiana limited liability company, is referred to herein as the
“Unconsolidated Affiliate.”  The Partnership, SNG Issuing, SNG Funding and the
Unconsolidated Affiliate are collectively referred to herein as the “SNG
Entities.”  The SNG Entities, EPPP SNG and El Paso SNG are collectively referred
to herein as the “Partnership Entities.”  The Partnership Entities, El Paso
Corporation, a Delaware corporation (“El Paso”), and El Paso Pipeline Partners,
L.P., a Delaware limited partnership (“EPB”), are collectively referred to
herein as the “El Paso Entities.”
 
For purposes of this Agreement:
 
“Applicable Time” means 2:20 p.m. (New York City time) on the date of this
Agreement.
 
“Closing Date” has the meaning set forth in Section 3 hereof.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
“Final Offering Memorandum” means the final offering memorandum (including the
documents incorporated by reference therein) relating to the Offered Securities
that consists of the Preliminary Offering Memorandum with only such changes
thereto as are required to reflect the offering price and other final terms of
the Offered Securities and is dated as of the date of this Agreement (even if
finalized and issued subsequent to the date of this Agreement).
 
“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Memorandum or the Final Offering Memorandum.
 
“General Disclosure Package” means the Preliminary Offering Memorandum together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.
 
 
2

--------------------------------------------------------------------------------

 
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Issuers, used or referred to by the Issuers or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Issuers’ records.
 
“Preliminary Offering Memorandum” means the preliminary offering memorandum
(including the documents incorporated by reference therein), dated as of June 2,
2011, for use by the Initial Purchasers in connection with their solicitation of
offers to purchase the Offered Securities.
 
“Rules and Regulations” means the rules and regulations of the Commission.
 
“Securities Act” means the United States Securities Act of 1933, as amended.
 
“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B hereto.
 
Unless otherwise specified, a reference to a “Rule” is to the indicated rule
under the Securities Act.
 
Each of the Partnership Parties hereby agrees with each Initial Purchaser as
follows:
 
2. Representations and Warranties of the Partnership Parties.  The Partnership
Parties, jointly and severally, represent and warrant to, and agree with, each
Initial Purchaser that:
 
(a) Offering Circulars.  The Issuers have prepared or will prepare a Preliminary
Offering Memorandum and a Final Offering Memorandum.
 
(b) Disclosure.  As of the Applicable Time and as of the Closing Date, neither
(i) the General Disclosure Package nor (ii) any individual Supplemental
Marketing Material, when considered together with the General Disclosure
Package, included or will include any untrue statement of a material fact or
omitted or will omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of its date and as of the Closing Date, the Final
Offering Memorandum will not (and any amendment or supplement thereto, at the
date thereof and at the Closing Date, will not) include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.  The preceding two sentences do not apply to statements in
or omissions from the Preliminary Offering Memorandum, the Final Offering
Memorandum, the General Disclosure Package or any Supplemental Marketing
Material based upon written information furnished to the Issuers by the
Representatives specifically for use therein, it being understood and agreed
that the only such information is that described as such in Section 8(b)
hereof.  Except as disclosed in the General Disclosure Package, on the date of
this Agreement, the Partnership’s Annual Report on Form 10-K for the year ended
December 31, 2010, Quarterly Report on Form 10-Q for the quarter ended March 31,
2011 and all documents incorporated by reference in the Preliminary Offering
Memorandum, the General Disclosure Package and the Final Offering Memorandum and
any amendment or supplement thereto (collectively, the “Exchange Act Reports”)
which have been filed by the Partnership with the Commission pursuant to the
Exchange Act do not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and as of the
Closing Date, the Exchange Act Reports and any further documents or reports
filed by the Partnership with the Commission will not include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  Such documents, when they were filed or when they
will be filed with the Commission, conformed or will conform in all material
respects to the requirements of the Exchange Act and the Rules and Regulations.
 
 
3

--------------------------------------------------------------------------------

 
(c) Good Standing of the Partnership Entities.  Each of the Partnership Entities
has been duly formed or incorporated, as the case may be, is validly existing
and is in good standing under the laws of its respective jurisdiction of
formation or incorporation, as applicable, with all corporate, limited liability
company or partnership, as the case may be, power and authority necessary to own
or hold its properties and to conduct the businesses in which it is engaged, in
each case in all material respects as described in the General Disclosure
Package and the Final Offering Memorandum. Each of the Partnership Entities is
duly registered or qualified to do business in and is in good standing as a
foreign general partnership, limited liability company or corporation, as
applicable, in each jurisdiction in which its ownership or lease of property or
the conduct of its business requires such qualification or registration, except
where the failure to be so qualified or registered could not, individually or in
the aggregate, have a material adverse effect on the financial condition,
securityholders’ equity, results of operations, properties, business or
prospects of the SNG Entities taken as a whole (a “Material Adverse Effect”).
 
(d) Ownership of the Partnership.  EPPP SNG owns an 85% general partnership
interest in the Partnership, and El Paso SNG owns a 15% general partnership
interest in the Partnership; such general partnership interests are duly
authorized and validly issued in accordance with the General Partnership
Agreement of the Partnership dated as of November 1, 2007, as amended (the
“Partnership Agreement”), and are fully paid (to the extent required by the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 15-309 and 15-807 of the Delaware Revised Uniform
Partnership Act (the “Delaware GP Act”)); and each of EPPP SNG and El Paso SNG
owns such general partnership interests free and clear of all liens,
encumbrances, security interests, charges or claims (collectively, “Liens”),
other than restrictions on transfers arising under applicable securities laws or
the Partnership Agreement.
 
(e) Subsidiaries.  All of the equity interests in each of the Subsidiaries and
the Unconsolidated Affiliate are owned as set forth on Schedule C hereto; all of
such equity interests are duly and validly authorized and issued in accordance
with the limited liability company agreements or bylaws of each such
Subsidiaries and the Unconsolidated Affiliate (the “Organizational Agreements”),
are fully paid (to the extent required by the Organizational Agreements) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act (the “Delaware
LLC Act”)); and such equity interests are owned as set forth on Schedule C free
and clear of all Liens (except for restrictions on transfer arising under
applicable Organizational Agreements or as described in the General Disclosure
Package).  Other than the Subsidiaries and the Unconsolidated Affiliate, the
Partnership does not own, directly or indirectly, any equity or long-term debt
securities of any corporation, partnership, limited liability company, joint
venture, association or other entity.
 
(f) Indenture; Offered Securities.  The Indenture and the Offered Securities
have been duly authorized; and when the Offered Securities are delivered to and
paid for pursuant to this Agreement on the Closing Date, the Indenture will have
been duly executed and delivered, such Offered Securities will have been duly
executed, authenticated, issued and delivered, and will conform in all material
respects to the description of such Offered Securities contained in the General
Disclosure Package, the Final Offering Memorandum and the Indenture; and the
Indenture and such Offered Securities will constitute valid and legally binding
obligations of the Issuers, enforceable against the Issuers in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, and the Offered Securities will
be entitled to the benefits provided by the Indenture.
 
 
4

--------------------------------------------------------------------------------

 
(g) Absence of Further Requirements.  No consent, approval, authorization or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the consummation of the
transactions contemplated by this Agreement, the Indenture and the Registration
Rights Agreement in connection with the offering, issuance and sale of the
Offered Securities by the Issuers, except such as may be required under state
securities laws and for filings with the Commission as are required pursuant to
the Registration Rights Agreement.
 
(h) Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance by the Issuers of the Offered Securities,
the Indenture, this Agreement and the Registration Rights Agreement, and the
issuance and sale by the Issuers of the Offered Securities and compliance with
the terms and provisions thereof will not result in a breach or violation of any
of the terms and provisions of, or constitute a default under, (i) any statute
or any rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the El Paso Entities or any
of their properties, (ii) any agreement or instrument to which any of the El
Paso Entities is a party or by which any of the El Paso Entities is bound or to
which any of their respective properties is subject, or (iii) the partnership
agreement, limited liability company agreement, charter, bylaws or other
organizational documents of the El Paso Entities; and the Issuers have full
power and authority to authorize, issue and sell the Offered Securities as
contemplated by this Agreement.
 
(i) Authorization.  This Agreement has been duly authorized, executed and
delivered by the Issuers; the Registration Rights Agreement has been duly
authorized and, when the Offered Securities are delivered and paid for pursuant
to this Agreement on the Closing Date, the Registration Rights Agreement will
have been duly executed and delivered by the Issuers.  The Registration Rights
Agreement (assuming the due authorization, execution and delivery thereof by the
Initial Purchasers) will constitute the legal, valid and binding obligation of
the Issuers, enforceable against the Issuers in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity; and the Registration Rights Agreement will conform
to the description thereof in the General Disclosure Package and the Final
Offering Memorandum.
 
(j) Absence of Existing Defaults and Conflicts.  None of the El Paso Entities is
(i) in violation of its respective partnership agreement, limited liability
company agreement, charter, bylaws or other organizational documents or (ii) in
default in the performance of any obligation, agreement, covenant or condition
contained in any indenture, loan agreement, mortgage, lease or other agreement
or instrument to which any of the Partnership Entities is a party or by which
any of the Partnership Entities or their respective property is bound, except
with  respect to clause (ii) above such defaults that would not, individually or
in the aggregate, result in a Material Adverse Effect.
 
(k) Title to Property.  Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, the SNG Entities have good and marketable
title to all real properties and all other properties and assets owned by them,
in each case free and clear of all Liens that would materially affect the value
thereof or materially interfere with the use made or to be made thereof by them;
and except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, the SNG Entities hold any leased real or personal property under
valid and enforceable leases with no terms or provisions that would materially
interfere with the use made or to be made thereof by them.
 
 
5

--------------------------------------------------------------------------------

 
(l) Permits.  Each SNG Entity has, and on the Closing Date each SNG Entity will
have, such permits, consents, licenses, franchises, certificates and
authorizations of governmental or regulatory authorities (“permits”) as are
necessary to own or lease its properties and to conduct its business in the
manner described in the General Disclosure Package, subject to such
qualifications as may be set forth in the General Disclosure Package and except
for such permits which are either not required to be obtained on or before the
Closing Date or if not obtained, would not have, individually or in the
aggregate, a Material Adverse Effect; each of the SNG Entities has fulfilled and
performed in all material respects all its obligations with respect to such
permits in the manner described and subject to the limitations contained in the
General Disclosure Package, and to the knowledge of the SNG Entities no event
has occurred that would prevent the permits from being renewed or reissued or
that allows, or after notice or lapse of time would allow, revocation or
termination thereof or results or would result in any impairment of the rights
of the holder of any such permit.  None of the SNG Entities has received written
notification of any revocation or modification of any such permit.
 
(m) Environmental Laws.  Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, none of the El Paso Entities is in violation
of any statute or any rule, regulation, decision or order of any governmental
agency or body or any court, domestic or foreign, relating to the use, disposal
or release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to any environmental
laws, is liable for any off site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would individually or
in the aggregate have a Material Adverse Effect; and, except as disclosed in the
General Disclosure Package and the Final Offering Memorandum, the Partnership
Parties are not aware of any pending investigation which might lead to such a
claim.
 
(n) Litigation.  Except as disclosed in the General Disclosure Package and the
Final Offering Memorandum, there are no pending actions, suits or proceedings
against or affecting the El Paso Entities or any of their respective properties
that, if determined adversely to any of them, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Issuers to perform their obligations under the Offered
Securities, the Indenture, this Agreement or the Registration Rights Agreement,
or which are otherwise material in the context of the sale of the Offered
Securities; and no such actions, suits or proceedings are to the Partnership
Parties’ knowledge, threatened or contemplated.
 
(o) Financial Statements.  The financial statements and other financial
information included or incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum present fairly the consolidated
financial position of the Partnership and its consolidated subsidiaries as of
the dates shown and their results of operations and cash flows for the periods
shown, and, except as otherwise disclosed in the General Disclosure Package and
the Final Offering Memorandum, such consolidated financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis.
 
 
6

--------------------------------------------------------------------------------

 
(p) No Changes in Internal Controls.  Since the date of the most recent balance
sheet of the Partnership reviewed or audited by Ernst & Young LLP, (i) none of
the SNG Entities has been advised of (A) any significant deficiencies in the
design or operation of internal controls that could adversely affect the ability
of any of the SNG Entities to record, process, summarize and report financial
data, or any material weaknesses in internal controls or (B) any fraud,
regardless of whether material, that involves management or other employees who
have a significant role in the internal controls of the SNG Entities, and (ii)
since that date, there have been no significant changes in internal controls or
in other factors that could significantly affect internal controls, including
any corrective actions with regard to significant deficiencies and material
weaknesses.
 
(q) No Material Adverse Change in Business.  Except as disclosed in the General
Disclosure Package and the Final Offering Memorandum, since the end of the
period covered by the latest audited financial statements of the Partnership
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum (i) there has been no change, nor any development or
event involving a prospective change, in the financial condition, results of
operations, business or properties of the SNG Entities, taken as a whole, that
is material and adverse; (ii) except as disclosed in or contemplated by the
General Disclosure Package and the Final Offering Memorandum, there has been no
dividend or distribution of any kind declared, paid or made by the Partnership
and (iii) except as disclosed in or contemplated by the General Disclosure
Package and the Final Offering Memorandum, there has been no material adverse
change in the equity, short-term indebtedness, long-term indebtedness, net
current assets or net assets of the SNG Entities.
 
(r) Ratings.  Except as disclosed in the General Disclosure Package and the
Final Offering Memorandum, no “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 15c3-1(c)(2)(vi)(F)
under the Exchange Act has indicated to the Partnership that it is considering
(i) the downgrading, suspension or withdrawal of, or any review for a possible
change that does not indicate the direction of the possible change in, any
rating assigned to the Partnership or any securities of the Partnership or
(ii) any negative change in the outlook for any rating of the Partnership or any
securities of the Partnership.
 
(s) Investment Company Act.  Each of the Issuers is not and, after giving effect
to the offering and sale of the Offered Securities and the application of the
proceeds thereof as described in the General Disclosure Package and the Final
Offering Memorandum, will not be (i) an “investment company” as defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
 
(t) Class of Securities Not Listed.  No securities of the same class (within the
meaning of Rule 144A(d)(3) under the Securities Act) as the Offered Securities
are listed on any national securities exchange registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system.
 
(u) No Registration.  Assuming the accuracy of the representations and
warranties of each Initial Purchaser contained in Section 4, (i) the offer, sale
and delivery of the Offered Securities by the Issuers to the several Initial
Purchasers pursuant to this Agreement and (ii) the resales of the Offered
Securities by the several Initial Purchasers in the manner contemplated by this
Agreement, in each case, will be exempt from the registration requirements of
the Securities Act by reason of Section 4(2) thereof, Rule 144A thereunder and
Regulation S thereunder.
 
 
7

--------------------------------------------------------------------------------

 
(v) No General Solicitation; No Directed Selling Efforts.  Neither of the
Issuers, nor any of their affiliates, nor any person acting on their behalf
(i) has, within the six-month period prior to the date hereof, offered or sold
in the United States or to any U.S. person (as such term is defined in
Regulation S under the Securities Act) the Offered Securities, or any security
of the same class or series as the Offered Securities, or (ii) has offered or
will offer or sell the Offered Securities (A) in the United States by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act or (B) with respect to any such securities
sold in reliance on Rule 903 of Regulation S (“Regulation S”) under the
Securities Act, by means of any directed selling efforts within the meaning of
Rule 902(c) of Regulation S.  The Issuers, their affiliates and any person
acting on their behalf have complied and will comply with the offering
restrictions requirement of Regulation S.  The Issuers have not entered and will
not enter into any contractual arrangement with respect to the distribution of
the Offered Securities except for this Agreement and the Registration Rights
Agreement.
 
3. Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Issuers agree to sell to each Initial
Purchaser, and each Initial Purchaser agrees, severally and not jointly, to
purchase from the Issuers, at a purchase price of 99.036% of the principal
amount thereof plus accrued interest, if any, from June 7, 2011, the respective
principal amounts of Offered Securities set forth opposite the name of such
Initial Purchaser in Schedule A hereto.
 
The Issuers will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Initial Purchasers in reliance on
Regulation S (the “Regulation S Securities”) in the form of one or more
permanent global securities in registered form without interest coupons (the
“Regulation S Global Securities”) which will be deposited with the Trustee as
custodian for The Depository Trust Company (“DTC”) for the respective accounts
of the DTC participants for Morgan Guaranty Trust Company of New York, Brussels
office, as operator of the Euroclear System (“Euroclear”), and Clearstream
Banking, société anonyme (“Clearstream, Luxembourg”) and registered in the name
of Cede & Co., as nominee for DTC. The Issuers will deliver against payment of
the purchase price the Offered Securities to be purchased by the Initial
Purchasers hereunder and to be offered and sold by the Initial Purchasers in
reliance on Rule 144A under the Securities Act (the “144A Securities”) in the
form of one or more permanent global securities in registered form without
interest coupons (the “Restricted Global Securities”) deposited with the Trustee
as custodian for DTC and registered in the name of Cede & Co., as nominee for
DTC. The Regulation S Global Securities and the Restricted Global Securities
shall be assigned separate CUSIP numbers. The Restricted Global Securities shall
include the legend regarding restrictions on transfer set forth under “Transfer
Restrictions” in the Final Offering Memorandum.  Until the termination of the
distribution compliance period (as defined in Regulation S) with respect to the
offering of the Offered Securities, interests in the Regulation S Global
Securities may only be held by the DTC participants for Euroclear and
Clearstream, Luxembourg. Interests in any permanent global securities will be
held only in book-entry form through Euroclear, Clearstream, Luxembourg or DTC,
as the case may be, except in the limited circumstances described in the Final
Offering Memorandum.
 
Payment for the Regulation S Securities and the 144A Securities shall be made by
the Initial Purchasers in federal (same day) funds by wire transfer to an
account at a bank acceptable to the Representatives and designated in writing by
the Partnership, not less than 48 hours prior to the Closing Date, at 9:00 a.m.
(New York City time), on June 7, 2011, or at such other time not later than
seven full business days thereafter as the Representatives and the Partnership
determine, such time being herein referred to as the “Closing Date,” against
delivery to the Trustee as custodian for DTC of (i) the Regulation S Global
Securities representing all of the Regulation S Securities for the respective
accounts of the DTC participants for Euroclear and Clearstream, Luxembourg and
(ii) the Restricted Global Securities representing all of the 144A Securities.
The Regulation S Global Securities and the Restricted Global Securities will be
made available for checking at the office of Locke Lord Bissell & Liddell LLP,
600 Travis Street, Houston, Texas, at least 24 hours prior to the Closing Date.
 
 
8

--------------------------------------------------------------------------------

 
4. Representations by Each Initial Purchaser; Resale by Each Initial Purchaser.
 
(a) Each Initial Purchaser represents and warrants to the Partnership Parties
that it is an “accredited investor” within the meaning of Regulation D under the
Securities Act.
 
(b) Each Initial Purchaser acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Initial Purchaser
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities, (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 or
Rule 144A. Accordingly, neither such Initial Purchaser nor its affiliates, nor
any persons acting on its or their behalf, have engaged or will engage in any
directed selling efforts with respect to the Offered Securities, and such
Initial Purchaser, its affiliates and all persons acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S. Each Initial Purchaser agrees that, at or prior to confirmation of
sale of the Offered Securities, other than a sale pursuant to Rule 144A, such
Initial Purchaser will have sent to each distributor, dealer or person receiving
a selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S or Rule 144A under
the Securities Act. Terms used above have the meanings given to them by
Regulation S.”
 
Terms used in this subsection (b) have the meanings given to them by
Regulation S.
 
(c) Each Initial Purchaser agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Initial Purchasers or affiliates of the Initial Purchasers or with the
prior written consent of the Partnership.
 
(d) Each Initial Purchaser agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, including, but not limited to, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. Each Initial Purchaser agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.
 
 
9

--------------------------------------------------------------------------------

 
(e) Each Initial Purchaser represents and agrees that:
 
(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (the “FSMA”)) received by it in connection with the issue
or sale of the Offered Securities in circumstances in which Section 21(1) of the
FSMA does not apply to the Issuers; and
 
(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Offered Securities in,
from or otherwise involving the United Kingdom.
 
(f) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each
Initial Purchaser represents and agrees that with effect from and including the
date on which the Prospectus Directive is implemented in that Relevant Member
State (the “Relevant Implementation Date”), it has not made and will not make an
offer of Offered Securities which are the subject of the offering contemplated
by this Agreement to the public in that Relevant Member State other than:
 
(i) to any legal entity which is a qualified investors as defined in the
Prospectus Directive;
 
(ii) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the representatives for any such offer; or
 
(iii) in any other circumstances falling within Article 3(2) of the Prospectus
Directive,
 
For purposes of this Section 4(f), the expression “an offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe for the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State, the expression
“Prospectus Directive” means Directive 2003/71/EC (and amendments thereto,
including the 2010 PD Amending Directive, to the extent implemented in the
Relevant Member State) and includes any relevant implementing measure in each
Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU.
 
 
10

--------------------------------------------------------------------------------

 
5. Certain Agreements of the Partnership Parties.  The Partnership Parties agree
with each Initial Purchaser that:
 
(a) Amendments and Supplements to Offering Circulars.  The Partnership will
promptly advise the Representatives of any proposal to amend or supplement the
Preliminary Offering Memorandum, the General Disclosure Package or the Final
Offering Memorandum and will not effect such amendment or supplementation
without the Representatives’ consent. If, at any time prior to the completion of
the resale of the Offered Securities by the Initial Purchasers, there occurs an
event or development as a result of which the Preliminary Offering Memorandum,
the Final Offering Memorandum, the General Disclosure Package or any
Supplemental Marketing Material, would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, the Partnership promptly will notify the Representatives
of such event and promptly will prepare and furnish, at its own expense, to the
Initial Purchasers and the dealers and to any other dealers at the request of
the Representatives, an amendment or supplement which will correct such
statement or omission. Neither the Representatives’ consent to, nor the Initial
Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7.
 
(b) Furnishing of Offering Circulars.  The Partnership will furnish to the
Representatives copies of the Preliminary Offering Memorandum, each other
document comprising a part of the General Disclosure Package, the Final Offering
Memorandum, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representatives reasonably request.  The Partnership will pay
the expenses of printing and distributing to the Initial Purchasers all such
documents.
 
(c) Blue Sky Qualifications.  The Issuers will cooperate with the Initial
Purchasers in connection with the qualification of the Offered Securities for
sale and the determination of their eligibility for investment under the laws of
such jurisdictions as the Representatives designate and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Initial Purchasers; provided, however, that the Issuers shall
not be required in connection therewith to qualify as a foreign partnership or
corporation, as the case may be, in any jurisdiction in which they are not now
so qualified or to take any action that would subject them to general consent to
service of process or taxation other than as to matters and transactions taken
by the Issuers as contemplated herein that relate to the Preliminary Offering
Memorandum, the General Disclosure Package and the Final Offering Memorandum, or
the offering of the Offered Securities in any jurisdiction in which it is not
now so qualified.
 
(d) Reporting Requirements.  The Issuers will make available to the holders of
the Offered Securities as soon as practicable after the end of each fiscal year
an annual report (including a balance sheet and statements of income, partners’
equity and cash flows of the Partnership and its consolidated subsidiaries
certified by an independent registered public accounting firm) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Final
Offering Memorandum), consolidated summary financial information of the
Partnership and its subsidiaries for such quarter in reasonable detail.
 
 
11

--------------------------------------------------------------------------------

 
(e) Payment of Expenses.  The Issuers will pay all expenses incidental to the
performance of their obligations under this Agreement, the Indenture and the
Registration Rights Agreement, including but not limited to (i) the fees and
expenses of the Trustee and its professional advisers; (ii) all expenses in
connection with the execution, issuance, authentication, packaging and initial
delivery of the Offered Securities and, as applicable, the Exchange Securities
(as defined in the Registration Rights Agreement), the preparation and printing
of the Preliminary Offering Memorandum, any other documents comprising any part
of the General Disclosure Package, the Final Offering Memorandum, all amendments
and supplements thereto, each item of Supplemental Marketing Material and any
other document relating to the issuance, offer, sale and delivery of the Offered
Securities and as applicable, the Exchange Securities; (iii) any expenses
(including fees and disbursements of counsel to the Initial Purchasers) incurred
in connection with qualification of the Offered Securities or the Exchange
Securities for sale under the laws of such jurisdictions as the Representatives
designate and the preparation and printing of memoranda relating thereto;
(iv) any fees charged by investment rating agencies for the rating of the
Offered Securities or the Exchange Securities; and (v) expenses incurred in
distributing the Preliminary Offering Memorandum any other documents comprising
any part of the General Disclosure Package, the Final Offering Memorandum
(including any amendments and supplements thereto) and any Supplemental
Marketing Material to the Initial Purchasers.  The Issuers will also pay or
reimburse the Initial Purchasers (to the extent incurred by them) for costs and
expenses of the Initial Purchasers and the Issuers’ officers and employees and
any other expenses of the Initial Purchasers and the Issuers relating to
investor presentations on any “road show” in connection with the offering and
sale of the Offered Securities, including, without limitation, any travel
expenses of the Issuers’ officers and employees.
 
(f) Restriction on Sale of Securities.  The Issuers will not offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, or
file with the Commission a registration statement under the Securities Act
relating to debt securities issued or guaranteed by the Issuers and having a
maturity of more than one year from the date of issue, or publicly disclose the
intention to make any such offer, sale, pledge, disposition or filing, without
the prior written consent of the Representatives for a period beginning at the
date of this Agreement and ending at the later of the Closing Date and the
lifting of trading restrictions by the Initial Purchasers.
 
(g) No Resales by Affiliates.  During the period of one year after the Closing
Date, the Partnership Parties will not, and will not permit any of their
“affiliates” (as defined in Rule 144 under the Securities Act), to, resell any
of the Offered Securities that constitute “restricted securities” under Rule 144
that have been reacquired by any of them.
 
(h) Investment Company.  Each of the Issuers will not be or become an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.
 
(i) Use of Proceeds.  The Partnership will use the net proceeds received in
connection with the offering of the Offered Securities in the manner described
in the “Use of Proceeds” section of the General Disclosure Package and the Final
Offering Memorandum.
 
 
12

--------------------------------------------------------------------------------

 
(j) Absence of Manipulation.  In connection with the offering of the Offered
Securities, until the Representatives shall have notified the Partnership of the
completion of the resale of the Offered Securities, neither the Issuers nor any
of their affiliates will, either alone or with one or more other persons, bid
for or purchase for any account in which it or any of its affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities; and neither the Issuers nor any of their
affiliates will make bids or purchases for the purpose of creating actual, or
apparent, active trading in, or of raising the price of, the Offered Securities.
 
6. Free Writing Communications.
 
(a) Issuer Free Writing Communications.  Each Issuer represents and agrees that,
unless it obtains the prior consent of the Representatives, and each Initial
Purchaser represents and agrees that, unless it obtains the prior consent of the
Partnership and the Representatives, it has not made and will not make any offer
relating to the Offered Securities that would constitute an Issuer Free Writing
Communication.
 
(b) Term Sheets.  The Issuers consent to the use by any Initial Purchaser of a
Free Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Memorandum
or (ii) does not contain any material information about the Issuers or their
securities that was provided by or on behalf of the Issuers, it being understood
and agreed that the Issuers shall not be responsible to any Initial Purchaser
for liability arising from any inaccuracy in such Free Writing Communications
referred to in clause (i) or (ii) as compared with the information in the
Preliminary Offering Memorandum or the Final Offering Memorandum or the General
Disclosure Package.
 
7. Conditions of the Obligations of the Initial Purchasers.  The obligations of
the several Initial Purchasers to purchase and pay for the Offered Securities
will be subject to the accuracy of the representations and warranties of the
Partnership Parties herein (as though made on the Closing Date), to the accuracy
of the statements of officers of the Issuers made pursuant to the provisions
hereof, to the performance by the Issuers of their obligations hereunder and to
the following additional conditions precedent:
 
(a) Accountants’ Comfort Letter.  The Initial Purchasers shall have received a
letter, dated the date hereof, of Ernst & Young LLP, confirming that it is an
independent registered public accounting firm within the meaning of the
Securities Act and the applicable Rules and Regulations thereunder adopted by
the Commission and the Public Company Accounting Oversight Board (United States)
and in form and substance satisfactory to the Initial Purchasers, concerning the
financial information with respect to the Partnership included or incorporated
by reference in the General Disclosure Package and the Final Offering
Memorandum.
 
 
13

--------------------------------------------------------------------------------

 
(b) No Material Adverse Change.  Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business or properties of the SNG Entities
taken as a whole which, in the judgment of the Representatives, is material and
adverse and makes it impractical or inadvisable to market the Offered
Securities; (ii) any downgrading in the rating of any debt securities of El
Paso, EPB or the Issuers by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g)), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of El Paso, EPB or the Issuers (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating); (iii) any change in U.S.
or international financial, political or economic conditions or currency
exchange rates or exchange controls the effect of which is such as to make it,
in the judgment of the Representatives, be likely to prejudice materially the
success of the proposed issue, sale or distribution of the Offered Securities,
whether in the primary market or in respect of dealings in the secondary market,
(iv) any material suspension or material limitation of trading in securities
generally on the New York Stock Exchange, or any setting of minimum or maximum
prices for trading on such exchange; (v) or any suspension of trading of any
securities of El Paso, EPB or the Issuers on any exchange or in the
over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or New York authorities; (vii) any major disruption of settlements of
securities, payment, or clearance services in the United States; or (viii) any
attack on, outbreak or escalation of hostilities or act of terrorism involving
the United States, any declaration of war by Congress or any other national or
international calamity or emergency if, in the judgment of the Representatives,
the effect of any such attack, outbreak, escalation, act, declaration, calamity
or emergency is such as to make it in the judgment of the Representatives
impractical or inadvisable to market the Offered Securities or to enforce
contracts for the sale of the Offered Securities.
 
(c) Opinion of Counsel for the Issuers.  The Initial Purchasers shall have
received an opinion, dated the Closing Date, of Locke Lord Bissell & Liddell
LLP, counsel for the Issuers, to the effect that:
 
(i) Indenture; Offered Securities.  Each of the Base Indenture, the First
Supplemental Indenture, the Second Supplemental Indenture, the Third
Supplemental Indenture, the Fourth Supplemental Indenture, the Fifth
Supplemental Indenture, the Sixth Supplemental Indenture and the Seventh
Supplemental Indenture has been duly authorized by each of the Issuers, as
applicable, and the Seventh Supplemental Indenture has been duly executed and
delivered by the Issuers; the Offered Securities have been duly authorized,
executed and delivered by the Issuers, and the Indenture constitutes a valid and
legally binding obligation of the Issuers enforceable against the Issuers in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and remedies generally, and subject,
as to enforceability, to general principles of equity; and the Offered
Securities, when authenticated by the Trustee in the manner provided in the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with this Agreement, will constitute valid and legally binding obligations of
the Issuers, enforceable against the Issuers in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, and the Offered Securities will be entitled to the
benefits provided by the Indenture; the Offered Securities and the Indenture
conform as to legal matters in all material respects to the descriptions thereof
in the General Disclosure Package and the  Final Offering Memorandum under the
heading “Description of Notes” and “Summary—The Offering”;
 
(ii) Absence of Further Requirements.  No consent, approval, authorization or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the consummation of the
transactions contemplated by this Agreement, the Indenture and the Registration
Rights Agreement in connection with the offering, issuance and sale of the
Offered Securities by the Issuers, except such as may be required under state
securities laws and except for the filing of, and the order of the Commission
declaring effective, the Exchange Offer Registration Statement (as defined in
the Registration Rights Agreement) or, if required, the Shelf Registration
Statement (as defined in the Registration Rights Agreement);
 
(iii) Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance by the Issuers of the Offered Securities,
the Indenture, this Agreement and the Registration Rights Agreement, and the
issuance and sale by the Issuers of the Offered Securities and compliance with
the terms and provisions thereof will not result in a breach or violation of any
of the terms and provisions of, or constitute a default under, or result in the
imposition of any Lien upon any property or assets of the Issuers or any of
their subsidiaries pursuant to the partnership agreement, charter, bylaws or
other organizational documents of the Issuers or of their subsidiaries, any
statute, rule, regulation or, to such counsel’s knowledge, order of any
governmental agency or body or any court having jurisdiction over the Issuers or
any of their subsidiaries or any of their properties, or any agreement or
instrument specified on a schedule to such opinion; and each of the Issuers has
the partnership or corporate, as applicable, power and authority to authorize,
issue and sell the Offered Securities as contemplated by this Agreement;
 
 
14

--------------------------------------------------------------------------------

 
(iv) Authorization.  This Agreement, the Indenture, the Offered Securities and
the Registration Rights Agreement have been duly authorized, executed and
delivered by each of the Issuers;
 
(v) Investment Company Act.  Each of the Issuers is not and, after giving effect
to the offering and sale of the Offered Securities and the application of the
proceeds thereof as described in the General Disclosure Package and the Final
Offering Memorandum, will not be an “investment company” as defined in the
Investment Company Act;
 
(vi) No Registration.  It is not necessary in connection with (i) the offer,
sale and delivery of the Offered Securities by the Issuers to the several
Initial Purchasers pursuant to this Agreement or (ii) the resales of the Offered
Securities by the several Initial Purchasers in the manner contemplated by this
Agreement, to register the Offered Securities under the Securities Act;
 
(vii) Choice of Law.  In a case properly argued and presented, a Texas court or
a federal court sitting in Texas and applying Texas conflict of law principles,
as set out in Chapter 271 of the Texas Business and Commerce Code, would give
effect to the provisions of the Offered Securities, the Indenture and the
Registration Rights Agreement selecting the substantive law of New York as the
governing law of the Offering Securities and the Indenture, upon appropriate
evidence as to such laws being adduced;
 
(viii) Disclosure.  No facts have come to the attention of such counsel that
have caused it to believe that the General Disclosure Package, as of the
Applicable Time and as of the Closing Date, contained or contains any untrue
statement of a material fact or omitted or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; no
facts have come to the attention of such counsel that have caused it to believe
that the Final Offering Memorandum, or any amendment or supplement thereto, as
of its date and as of the Closing Date, contained or contains any untrue
statement of a material fact or omitted or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; the
statements set forth in the General Disclosure Package and the Final Offering
Memorandum under the caption “Description of Notes” and “Summary—The Offering,”
insofar as they purport to constitute a summary of the terms of the Offered
Securities and the Indenture, under the caption “Exchange Offer and Registration
Rights,” insofar as they purport to constitute a summary of the terms of the
Registration Rights Agreement and under the caption “United States Federal
Income Tax Considerations” insofar as they purport to describe the provisions of
the laws and documents referred to therein, are accurate in all material
respects; it being understood that such counsel need express no opinion as to
the financial statements or other financial data contained in the General
Disclosure Package and the Final Offering Memorandum.
 
(d) The Initial Purchasers have received from Robert W. Baker, as General
Counsel for the Issuers, an opinion dated the Closing Date, to the effect that:
 
(i) Good Standing of the Partnership Entities.  Each of the Partnership Entities
has been duly formed or incorporated, as the case may be, is validly existing
and is in good standing under the laws of its respective jurisdiction of
formation or incorporation, as applicable, with all corporate, limited liability
company or partnership, as the case may be, power and authority necessary to own
or hold its properties and to conduct the businesses in which it is engaged, in
each case in all material respects as described in the General Disclosure
Package and the Final Offering Memorandum. Each of the Partnership Entities is
duly registered or qualified to do business in and is in good standing as a
foreign general partnership, limited liability company or corporation, as
applicable, in each jurisdiction in which its ownership or lease of property or
the conduct of its business requires such qualification or registration, except
where the failure to be so qualified or registered could not, individually or in
the aggregate, have a Material Adverse Effect;
 
 
15

--------------------------------------------------------------------------------

 
(ii) Ownership of the Partnership.  EPPP SNG owns an 85% general partnership
interest in the Partnership, and El Paso SNG owns a 15% general partnership
interest in the Partnership; such general partnership interests are duly
authorized and validly issued in accordance with the Partnership Agreement, and
are fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
15-309 and 15-807 of the Delaware GP Act); and each of EPPP SNG and El Paso SNG
owns such general partnership interests free and clear of all Liens, other than
restrictions on transfers arising under applicable securities laws or the
Partnership Agreement;
 
(iii) Subsidiaries.  All of the equity interests in each of the Subsidiaries and
the Unconsolidated Affiliate are owned as set forth on Schedule C; all of such
equity interests are duly and validly authorized and issued in accordance with
the Organizational Agreements, are fully paid (to the extent required by the
Organizational Agreements) and nonassessable (except as such nonassessability
may be affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and such
equity interests are owned as set forth on Schedule C free and clear of all
Liens (except for restrictions on transfer arising under applicable
Organizational Agreements or as described in the General Disclosure Package; );
other than the Subsidiaries and the Unconsolidated Affiliate, the Partnership
does not own, directly or indirectly, any equity or long-term debt securities of
any corporation, partnership, limited liability company, joint venture,
association or other entity.;
 
(iv) Litigation.  To such counsel’s knowledge after due inquiry, except as
disclosed in the General Disclosure Package and the Final Offering Memorandum,
there are no pending actions, suits or proceedings against or affecting the El
Paso Entities or any of their respective properties that, if determined
adversely to any of them, would individually or in the aggregate have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Issuers to perform their obligations under the Offered Securities, the
Indenture, this Agreement or the Registration Rights Agreement, or which are
otherwise material in the context of the sale of the Offered Securities; and no
such actions, suits or proceedings are to such counsel’s knowledge, threatened
or contemplated;
 
(v) Absence of Further Requirements.  To such counsel’s knowledge, no consent,
approval, authorization or order of, or filing or registration with, any person
(including any governmental agency or body or any court) is required for the
consummation of the transactions contemplated by this Agreement, the Indenture
and the Registration Rights Agreement in connection with the offering, issuance
and sale of the Offered Securities by the Issuers, except such as may be
required under state securities laws and for filings with the Commission as are
required pursuant to the Registration Rights Agreement;
 
(vi) Absence of Existing Defaults and Conflicts.  None of the El Paso Entities
is (i) in violation of its respective partnership agreement, limited liability
company agreement, charter, bylaws or other organizational documents or (ii) in
default in the performance of any obligation, agreement, covenant or condition
contained in any indenture, loan agreement, mortgage, lease or other agreement
or instrument to which any of the Partnership Entities is a party or by which
any of the Partnership Entities or their respective property is bound, except
with  respect to clause (ii) above such defaults that would not, individually or
in the aggregate, result in a Material Adverse Effect;
 
 
16

--------------------------------------------------------------------------------

 
(vii) Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance by the Issuers of the Offered Securities,
the Indenture, this Agreement and the Registration Rights Agreement, and the
issuance and sale by the Issuers of the Offered Securities and compliance with
the terms and provisions thereof will not result in a breach or violation of any
of the terms and provisions of, or constitute a default under, (i) to such
counsel’s knowledge, any statute or any rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the El Paso Entities or any of their properties, (ii) to such
counsel’s knowledge, any agreement or instrument to which any of the El Paso
Entities is a party or by which any of the El Paso Entities is bound or to which
any of their respective properties is subject, or (iii) the partnership
agreement, limited liability company agreement, charter, bylaws or other
organizational documents of the El Paso Entities; and the Issuers have full
power and authority to authorize, issue and sell the Offered Securities as
contemplated by this Agreement; and
 
(viii) Energy Industry.  The execution and delivery by the Issuers of, and the
performance by the Issuers of their obligations under, the Offered Securities,
the Indenture, this Agreement and the Registration Rights Agreement will not
violate any provisions of any applicable laws and regulations specifically
governing the generation, transportation, distribution or delivery of natural
gas, oil, electricity or other related commodities or services, including
pipelines, transmission lines, storage facilities and related facilities and
equipment, or the import or export of such commodities or services
(collectively, the “Energy Industry”); and no consent, approval, authorization
or order of or qualification with any United States federal body or agency
specifically regulating the Energy Industry is required for the performance by
the Issuers of their obligations under the Offered Securities, the Indenture,
this Agreement and the Registration Rights Agreement, except in each of the
foregoing cases for such violations or failures to obtain such consent,
approval, authorization, order or qualification as would not have a Material
Adverse Effect.
 
(e) Opinion of Counsel for the Initial Purchasers.  The Initial Purchasers shall
have received from Vinson & Elkins L.L.P., counsel for the Initial Purchasers,
such opinion or opinions, dated the Closing Date, with respect to such matters
as the Representatives may require, and the Issuers shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.
 
(f) Officers’ Certificate.  The Initial Purchasers shall have received a
certificate, dated the Closing Date, of the President or any Vice President and
a principal financial or accounting officer of each of the Issuers in which such
officers, to the best of their knowledge after reasonable investigation, shall
state that the representations and warranties of the Partnership Parties in this
Agreement are true and correct, that each of the Issuers has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, and that, subsequent to the date of
the most recent financial statements of the Partnership included or incorporated
by reference in the General Disclosure Package and the Final Offering
Memorandum, there has been no material adverse change, nor any development or
event involving a prospective material adverse change, in the condition
(financial or otherwise), results of operations, business or properties of the
SNG Entities taken as a whole except as set forth in the General Disclosure
Package and the Final Offering Memorandum or as described in such certificate.
 
(g) Accountants’ Bring-Down Comfort Letter.  The Initial Purchasers shall have
received a letter, dated the Closing Date, of Ernst & Young LLP which meets the
requirements of subsection (a) of this Section 7, except that the specified date
referred to in such subsection will be a date not more than three days prior to
such Closing Date for the purposes of this subsection.
 
(h) Registration Rights Agreement.  The Issuers and the Initial Purchasers shall
have entered into the Registration Rights Agreement.
 
The Issuers will furnish the Initial Purchasers with such conformed copies of
such opinions, certificates, letters and documents as the Initial Purchasers
reasonably request. The Representatives may in their sole discretion waive on
behalf of the Initial Purchasers compliance with any conditions to the
obligations of the Initial Purchasers hereunder.
 
 
17

--------------------------------------------------------------------------------

 
8. Indemnification and Contribution.
 
(a) Indemnification of the Initial Purchasers.  Each of the Partnership Parties,
jointly and severally, will indemnify and hold harmless each Initial Purchaser,
its officers, employees, agents, partners, members, directors and its affiliates
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Indemnified Party”), against any and all losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Memorandum, the General Disclosure Package
or the Final Offering Memorandum, in each case as amended or supplemented, or
any Issuer Free Writing Communication, or arise out of or are based upon the
omission or alleged omission of a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and will reimburse each
Indemnified Party for any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating, preparing or defending
against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Indemnified Party is
a party thereto) whether threatened or commenced and in connection with the
enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that the Partnership Parties will not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
in or omission or alleged omission from any of such documents in reliance upon
and in conformity with written information furnished to the Issuers by such
Initial Purchaser through the Representatives specifically for use therein, it
being understood and agreed that the only such information consists of the
information described as such in subsection (b) below.
 
(b) Indemnification of the Partnership Parties.  Each Initial Purchaser will
severally and not jointly indemnify and hold harmless the Partnership Parties,
each of their directors and each of their officers and each person, if any, who
controls such Partnership Party within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, a “Purchaser Indemnified
Party”), against any losses, claims, damages or liabilities to which such
Purchaser Indemnified Party may become subject, under the Securities Act, the
Exchange Act, other federal or state statutory law or regulation or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Offering Memorandum,
the General Disclosure Package or the Final Offering Memorandum, in each case as
amended or supplemented, or any Issuer Free Writing Communication, or arise out
of or are based upon the omission or alleged omission of a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Issuers by such Initial Purchaser through the Representatives specifically for
use therein, and will reimburse any legal or other expenses reasonably incurred
by such Purchaser Indemnified Party in connection with investigating, preparing
or defending against any such loss, claim, damage, liability, action,
litigation, investigation or proceeding whatsoever (whether or not such
Purchaser Indemnified Party is a party thereto) whether threatened or commenced
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission as such expenses are incurred, it being understood and
agreed that the only such information furnished on behalf of the Initial
Purchasers consists of the following information in the Preliminary Offering
Memorandum, the General Disclosure Package and the Final Offering Memorandum:
under the section entitled “Plan of Distribution,” the subsection entitled
“Commission and Discounts” and the third sentence under the subsection entitled
“New Issue of Notes.”
 
 
 
18

--------------------------------------------------------------------------------

 
(c) Actions Against Parties; Notification.  Promptly after receipt by an
indemnified party under this Section 8 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above.  In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section 8 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation unless
(x) the actual or potential defendants in, or targets of, any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; or (y) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.
 
 
(d) Contribution.  If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Partnership Parties, on the one hand, and the Initial Purchasers, on the
other, from the offering of the Offered Securities or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Partnership Parties,
on the one hand, and the Initial Purchasers, on the other, in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Partnership Parties, on the one hand, and the Initial
Purchasers, on the other, shall be deemed to be in the same proportion as the
total net proceeds from the offering (before deducting expenses) received by the
Issuers bear to the total discounts and commissions received by the Initial
Purchasers from the Issuers under this Agreement.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Partnership Parties or
the Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission.  The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this
subsection (d).  Notwithstanding the provisions of this subsection (d), no
Initial Purchaser shall be required to contribute any amount in excess of the
amount by which the total price at which the Offered Securities purchased by it
were resold exceeds the amount of any damages which such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations in this
subsection (d) to contribute are several in proportion to their respective
purchase obligations set forth on Schedule A hereto and not joint.  The
Partnership Parties and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 8(d).
 
 
19

--------------------------------------------------------------------------------

 
9. Default of the Initial Purchasers.  If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Offered Securities agreed to be
purchased by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the amount of Offered
Securities set forth opposite their names in Schedule A hereto bears to the
aggregate amount of Offered Securities set forth opposite the names of all the
remaining Initial Purchasers) the Offered Securities which the defaulting
Initial Purchaser or Initial Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate amount of Offered Securities which
the defaulting Purchaser or Initial Purchasers agreed but failed to purchase
shall exceed 10% of the aggregate amount of Offered Securities set forth in
Schedule A hereto, the remaining Initial Purchasers shall have the right to
purchase all, but shall not be under any obligation to purchase any, of the
Offered Securities, and if such non-defaulting Initial Purchasers do not
purchase all the Offered Securities, this Agreement will terminate without
liability to any non-defaulting Initial Purchasers or the Partnership
Parties.  In the event of a default by any Initial Purchaser as set forth in
this Section 9, the Closing Date shall be postponed for such period, not
exceeding five business days, as the Representatives shall determine in order
that the required changes in the Final Offering Memorandum or in any other
documents or arrangements may be effected. Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Partnership Parties or any non-defaulting Initial Purchaser for damages
occasioned by its default hereunder.  As used in this Agreement, the term
“Initial Purchaser” includes any person substituted for an Initial Purchaser
under this Section 9.
 
10. Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Partnership Parties or their officers and of the several Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation, or statement as to the results thereof,
made by or on behalf of the Initial Purchasers, the Partnership Parties or any
of their respective representatives, officers or directors or any controlling
person, and will survive delivery of and payment for the Offered Securities.  If
for any reason the purchase of the Offered Securities by the Initial Purchasers
is not consummated, the Issuers shall remain responsible for the expenses to be
paid or reimbursed by them pursuant to Section 5 and the respective obligations
of the Partnership Parties and the Initial Purchasers pursuant to Section 8
shall remain in effect, and if any Offered Securities have been purchased
hereunder the representations and warranties in Section 2 and all obligations
under Section 5 shall also remain in effect.  If the purchase of the Offered
Securities by the Initial Purchasers is not consummated for any reason other
than solely because of the occurrence of any event specified in clause (iii),
(iv), (v) (other than with respect to a suspension of trading of any securities
of El Paso or EPB) or (vi) of Section 7(b), the Issuers will reimburse the
Initial Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by them in connection with the
offering of the Offered Securities.
 
 
20

--------------------------------------------------------------------------------

 
11. Notices.  All communications hereunder will be in writing and, if sent to
the Initial Purchasers will be mailed, delivered or telegraphed and confirmed to
the Initial Purchasers, c/o RBS Securities Inc., 600 Washington Boulevard,
Stamford, Connecticut 06910, or, if sent to the Partnership Parties, will be
mailed, delivered or telegraphed and confirmed to the Partnership at
1001 Louisiana Street, Houston, Texas 77002, Attention: Corporate Secretary;
provided, however, that any notice to an Initial Purchaser pursuant to Section 8
will be mailed, delivered or telegraphed and confirmed to such Initial
Purchaser.
 
12. Successors.  This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder.
 
13. Representation of the Initial Purchasers.  The Representatives will act for
the several Initial Purchasers in connection with the purchase of the Offered
Securities, and any action under this Agreement taken by the Representatives
will be binding upon all the Initial Purchasers.
 
14. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.
 
15. Absence of Fiduciary Relationship.  Each of the Partnership Parties
acknowledges and agrees that:
 
(a) No Other Relationship.  The Initial Purchasers have been retained solely to
act as initial purchasers in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Issuers and the Initial Purchasers has been created in
respect of any of the transactions contemplated by this Agreement or the
Preliminary Offering Memorandum, the General Disclosure Package or the Final
Offering Memorandum, irrespective of whether the Initial Purchasers have advised
or is advising the Issuers on other matters;
 
(b) Arm’s-Length Negotiations.  The purchase price of the Offered Securities set
forth in this Agreement was established by the Issuers following discussions and
arms-length negotiations with the Initial Purchasers, and each of the Issuers is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by this Agreement;
 
(c) Absence of Obligation to Disclose.  The Partnership Parties have been
advised that the Initial Purchasers and their affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Issuers and that the Initial Purchasers have no obligation to disclose such
interests and transactions to the Issuers by virtue of any fiduciary, advisory
or agency relationship; and
 
(d) Waiver.  Each of the Partnership Parties waives, to the fullest extent
permitted by law, any claims it may have against the Initial Purchasers for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees that the
Initial Purchasers shall have no liability (whether direct or indirect) to the
Issuers in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of or in right of the Issuers, including
stockholders, partners, directors, employees or creditors of the Issuers.
 
16. Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of laws.  Each of the Partnership Parties hereby submits to the
non-exclusive jurisdiction of the federal and state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.  Each of the
Partnership Parties irrevocably and unconditionally waives any objection to the
laying of venue of any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby in federal and state courts in
the Borough of Manhattan in The City of New York and irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such suit or proceeding in any such court has been brought in an
inconvenient forum.
 


 


 
21

--------------------------------------------------------------------------------

 


If the foregoing is in accordance with the Initial Purchasers’ understanding of
our agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Partnership Parties and
the several Initial Purchasers in accordance with its terms.
 
                   Very truly yours,
 
 

  SOUTHERN NATURAL GAS COMPANY            
By:
/s/ John J. Hopper       Name : John J. Hopper       Title : Vice President and
Treasurer          


  SOUTHERN NATURAL ISSUING CORPORATION            
By:
/s/ John J. Hopper       Name : John J. Hopper       Title : Vice President and
Treasurer          






  EPPP SNG GP HOLDINGS, L.L.C.            
By:
/s/ John J. Hopper       Name : John J. Hopper       Title : Vice President and
Treasurer          






  EL PASO SNG HOLDING COMPANY, L.L.C.            
By:
/s/ John J. Hopper       Name : John J. Hopper       Title : Vice President and
Treasurer          






 
 

--------------------------------------------------------------------------------

 


The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.


Acting on behalf of themselves and as the Representatives of the several Initial
Purchasers




By: RBS SECURITIES INC.






By:          s/ Mark Frenzel                                               
Name:      Mark Frenzel
Title:        Director




By: J.P. MORGAN SECURITIES LLC






By:          /s/ Robert Bottamedi                                               
Name:      Robert Bottamedi
Title:        Vice President




 
 

--------------------------------------------------------------------------------

 


 


SCHEDULE A
 
 
Initial Purchasers
 
 
Principal Amount of
Offered Securities
 
RBS Securities Inc.
$                        60,000,000
J.P. Morgan Securities LLC
$                        60,000,000
BNP Paribas Securities Corp.
$                        60,000,000
Scotia Capital (USA) Inc.
$                        60,000,000
SG Americas Securities, LLC
$                        30,000,000
 UniCredit Capital Markets LLC             $                         30,000,000
Total
 
$                        300,000,000
 



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE B
 
1.
Issuer Free Writing Communications (included in the General Disclosure Package)

 
 
Final term sheet, dated June 2, 2011, a copy of which is attached hereto.

 


 
2.
Other Information Included in the General Disclosure Package

 
 
The following information is also included in the General Disclosure Package:

 
 
None.

 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE C
 
Ownership of Subsidiaries and Unconsolidated Affiliate
 


 
Subsidiary/Unconsolidated Affiliate
 
 
Jurisdiction of Organization
 
 
Ownership %
 
Bear Creek Storage Company, L.L.C.
Louisiana
50%
SNG Funding Company, L.L.C.
Delaware
100%
Southern Natural Issuing Corporation
Delaware
100%

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


